FORBEARANCE AGREEMENT
 
THIS FORBEARANCE AGREEMENT (this “Agreement”), dated February ___, 2011, and
effective as of November 22, 2010 (the “Effective Date”), is entered into by and
between BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation
(the “Bank”), as successor-in-interest to Colonial Bank by asset acquisition
from the FDIC as Receiver for Colonial Bank (“Colonial Bank”),1 TREBOR
INDUSTRIES, INC., a Florida corporation (“Trebor”), and ROBERT M. CARMICHAEL,
individually, (“Carmichael”) (Trebor and Carmichael, collectively as the “Loan
Parties”).


RECITALS:
 
WHEREAS, on or about February 22, 2007, Trebor, as evidence of a loan made by
the Bank (the “First Loan”), executed and delivered to the Bank’s
predecessor-in-interest, Colonial Bank, a Business Loan Agreement dated February
22, 2007 (the “First Loan Agreement”);
 
WHEREAS, in connection with the First Loan Agreement, Trebor executed and
delivered to the Bank’s predecessor-in-interest, Colonial Bank, a Promissory
Note dated February 22, 2007, in the principal amount of $1,000,000.00 (the
“First Note”);
 
WHEREAS, to secure payment of the First Note, Trebor executed and delivered to
the Bank’s predecessor-in-interest, Colonial Bank, (i) a Mortgage dated February
22, 2007, and recorded on March 8, 2007 in Official Records Book 43713, Page
536, Public Records of Broward County, Florida (the “First Mortgage”) providing
the Bank with a first priority mortgage and security interest in the personal
property described therein, and the real property more particularly described on
Exhibit “A” attached hereto and incorporated herein by reference (the “Mortgaged
Property”), and (ii) an Assignment of Rents dated February 22, 2007, and
recorded on March 8, 2007 in Official Records Book 43713, Page 546, Public
Records of Broward County, Florida (the “First Assignment”);
 
WHEREAS, the Bank’s predecessor-in-interest, Colonial Bank, perfected its
security interest in the collateral described in the First Mortgage and First
Assignment by (i) filing a UCC-1 Financing Statement with the Florida Secretary
of State on March 8, 2007, File No. 200704951213 and (ii) recording a UCC-1
Financing Statement on March 2, 2007 in the Public Records of Broward County,
Florida in Official Records Book 43713, Page 554 (the “First Loan Financing
Statements”);
 
WHEREAS, to further secure payment of the First Note and all other indebtedness
owed by Trebor to BB&T, Carmichael executed and delivered to the Bank’s
predecessor-in-interest, Colonial Bank, a Commercial Guaranty dated February 22,
2007 (the “Guaranty”);
________________________________ 
1 Colonial Bank was formerly known as Colonial Bank, N.A.  The term “Colonial
Bank” shall include Colonial Bank, N.A.
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, on or about February 10, 2010, Trebor, as evidence of a line of credit
made by the Bank’s predecessor-in-interest, Colonial Bank, executed and
delivered to the Bank’s predecessor-in-interest, Colonial Bank, a Business Loan
Agreement dated February 10, 2010 (the “Second Loan Agreement”);
 
WHEREAS, in connection with the Second Loan Agreement, Trebor executed and
delivered to the Bank’s predecessor-in-interest, Colonial Bank, a Promissory
Note dated February 10, 2010, in the principal amount of $199,990.28 (the
“Second Note”)2 (together with the First Note as the “Notes”);
 
WHEREAS, to secure payment of the Second Note, Trebor executed and delivered to
the Bank’s predecessor-in-interest, Colonial Bank, a Mortgage dated March 5,
2008, and recorded on March 18, 2008 in Official Records Book 45193, Page 635,
Public Records of Broward County, Florida, providing the Bank with a second
priority mortgage and security interest in the Mortgaged Property, as modified
by that certain Modification of Mortgage dated December 2, 2008, and recorded on
December 31, 2008 in Official Records Book 45892, Page 655, Public Records of
Broward County, Florida (collectively, as the “Second Mortgage”) (the First
Mortgage together with the Second Mortgage, as the “Mortgages”);
 
WHEREAS, the Bank’s predecessor-in-interest, Colonial Bank, perfected its
security interest in the collateral described in the Second Mortgage by filing a
UCC-1 Financing Statement with the Florida Secretary of State on March 10, 2008,
File No. 200807824672 (the “Second Loan Financing Statements”) (the Notes, the
Mortgages, the First Loan Agreement, the First Assignment, the First Loan
Financing Statements, the Guaranty, the Second Loan Agreement, the Second Loan
Financing Statements and any other documents executed in connection therewith as
the “Loan Documents”);
 
WHEREAS, the Loan Parties are, as the case may be, the owner and holder of the
real property and personal property described in the Loan Documents (the
foregoing real and personal property, together with any other property securing
the obligations of the Loan Parties to the Bank, is collectively referred to
hereinafter as the “Collateral”);
 
WHEREAS, Trebor defaulted under the First Note by failing to pay to the Bank the
monthly payment due on August 22, 2010 under the First Note.  By virtue of its
default under the First Note, Trebor has defaulted under the Second Note
(collectively, as the “Loan Defaults”).3
 
WHEREAS, the Bank is the owner and holder of the Loan Documents;
_______________________________
2 The Second Note renews that certain Promissory Note dated March 5, 2008 in the
original principal amount of $100,000.00, as further increased by that certain
Promissory Note dated December 2, 2008 in the increased principal amount of
$200,000.00, and all subsequent extensions, amendments or modifications thereto.
3 The Second Note provides, in pertinent part, as follows:
DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
 

Other Defaults. Borrower fails…to comply with or to perform any other term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower.
 
 
2

--------------------------------------------------------------------------------

 
WHEREAS, due to the aforesaid Loan Defaults, on or about January __, 2011, the
Bank initiated a lawsuit by filing a complaint (the “Complaint”) against the
Obligors in the Circuit Court of the Seventeenth Judicial Circuit in and for
Broward County, Florida, Case No. 2011-001741 (the “Lawsuit”);


WHEREAS, the Loan Parties do not have any defenses, counterclaims, or offsets
against the indebtedness owed to the Bank under the Loan Documents;
 
WHEREAS, due to the aforesaid Loan Defaults by the Loan Parties under the Loan
Documents, it was necessary for the Bank to employ attorneys to represent and
counsel it in connection with the above-described events and to negotiate and
prepare this Agreement, as a result of which employment the Bank has incurred
costs and expenses, including attorney’s fees, which costs and expenses,
including attorney’s fees, are payable by the Loan Parties under the terms and
conditions of the above-described Loan Documents and as set forth herein; and
 
WHEREAS, the Loan Parties have requested that the Bank forbear for a period of
time from exercising its various rights and remedies under the Loan Documents
and applicable law in response to the aforesaid Loan Defaults, and the Bank,
subject to the terms and conditions of this Agreement, has agreed to such
forbearance.
 
NOW, THEREFORE, in consideration of Ten Dollars ($10.00), and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby covenant and agree to the following terms:
 
1.            Adoption of Recitals. The foregoing Recitals are hereby adopted
and made a part hereof.  The Loan Parties warrant that the Recitals are accurate
in every material respect.
 
2.           Purpose of this Agreement.  The purpose of this Agreement is to,
among other things, (i) allow Trebor to repay to the Bank the principal,
interest, late charges, and attorneys' fees and costs owed pursuant to the Loan
Documents, (ii) give Trebor time to attempt to sell or refinance the Collateral,
and (iii) modify and consolidate the Notes, upon the terms and conditions stated
herein, as described more particularly in Section 6 below.
 
3.            Restatement and Reaffirmation of Obligations.
 
(a)           This Agreement memorializes the agreements between the parties
regarding the restatement and reaffirmation of the Loan Parties’ obligations to
the Bank pursuant to the Loan Documents, amendments to the terms of the Loan
Documents to consolidate the Notes, establishment of terms and conditions for
the consolidation and repayment of the Notes, and consolidating the amounts owed
under the Notes to a term loan, as described more particularly in Section 6.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           This Agreement is not intended to and shall not be construed to
create or constitute a release or relinquishment of, and, except as herein
specifically provided to the contrary, shall not affect, the liens, security
interests, and rights of the Bank.  Nor does this Agreement waive, alter, or
modify the Bank’s rights under the Loan Documents or otherwise waive or excuse
any defaults thereunder, except as specifically provided herein, and for the
sole benefit of the parties hereto.  This Agreement does not supersede, modify,
alter, or amend any loan or other relationships between and among the Loan
Parties and the Bank other than those specifically described herein.
 
4.           Capitalized Terms; Defined Terms.  Capitalized terms shall have the
meaning ascribed herein or in the Loan Documents.  As used in this Agreement
(including the foregoing Recitals), the following terms, which are in addition
to terms defined elsewhere in this Agreement, shall have the indicated
meanings.  Any inconsistency between the terms or definitions contained in this
Agreement and the Loan Documents shall be resolved in favor of the definitions
and terms contained in this Agreement.  All the terms defined in this Agreement
in the singular shall have comparable meanings when used in the plural and vice
versa.  The words “hereof,” “herein,” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provisions in this Agreement.  The words “include” and
“including” are intended in every instance to be without limitation to the
examples provided. Whenever any agreement, instrument, or document is defined in
this Agreement, such definition shall be deemed to mean and include any
amendment, restatement, or modification thereof.
 
5.            Representations, Acknowledgments, and Covenants. The Loan Parties
represent, acknowledge, and covenant that each of the following is true on the
date of execution and shall remain true until all obligations under the Loan
Documents are satisfied:
 
(a)          True and Correct Statement.  As a condition to the signing of this
Agreement, all parties are relying on the truth, completeness, and correctness
of the statements and representations made herein, including the Recitals, and
the parties hereto represent that this Agreement contains no material
misrepresentations or omissions by any party to this Agreement.    The Loan
Parties have verified all legal descriptions referred to herein and in the
exhibits attached hereto and acknowledge and covenant that such legal
descriptions are correct and accurately describe the Collateral.
 
(b)          Amount Owed.  The Loan Parties hereby acknowledge that the amount
owed by Trebor to the Bank is itemized as follows:
 
 
(i)
under the First Note through and including November 22, 2010, is $854,959.70 in
principal, plus accrued but unpaid interest in the amount of $20,418.58 and late
fees of $300.00, plus per diem interest of $166.01 accruing thereafter; and



 
(ii)
under the Second Note through and including November 22, 2010, is $199,033.57 in
principal, plus accrued but unpaid interest in the amount of $359.37, plus per
diem interest of $35.93 accruing thereafter.



 
4

--------------------------------------------------------------------------------

 
 
In addition to these amounts, the Loan Parties owe costs and legal fees
(including reasonable attorney’s fees, paralegal fees, and expenses) incurred by
the Bank in connection with the negotiation, preparation, execution and
enforcement of this Agreement and all other documents entered into in connection
herewith.
 
(c)          Collateral.  The Loan Parties acknowledge that all of the
Collateral identified in the Loan Documents secures and shall continue to secure
the Notes, as well as any additional obligations created hereunder or pursuant
to the Loan Documents.  There has been no interruption, cessation, or lapse of
the Bank’s security interests in the Collateral.
 
(d)          No Obligation to Restructure/Forbear.  Before execution and
delivery of this Agreement, the Bank had no obligation to modify, extend, or
otherwise amend the terms and conditions of the Loan Documents or to negotiate
with the Loan Parties or any other person or entity concerning any of the
foregoing.  The Loan Parties agree that the Bank’s execution of this Agreement
does not create any such obligations other than as expressly set forth herein.
 
(e)          No Defenses or Claims.  The Loan Parties, jointly and severally,
hereby acknowledge and agree that they do not have any defense, counterclaim,
offset, cross-complaint, claim, or demand of any kind or nature whatsoever,
including without limitation any usury or lender liability claim or defense,
arising out of the Loan Documents or any past relationship between or among the
Loan Parties and the Bank that can be asserted by any of the Loan Parties,
either to reduce or eliminate all or part of their liability for the
obligations, or to seek affirmative relief or damages of any kind from the
Bank.  The Loan Parties, jointly and severally, further acknowledge that to the
extent that any such claim should in fact exist, including without limitation
any usury or lender liability claim, it is being fully, finally, and irrevocably
released as provided in Section 5(f).
 
(f)           Release of Claims.  The Loan Parties, jointly and severally,
hereby acknowledge and agree that certain Loan Defaults exist under the Loan
Documents and that the Bank is under no obligation whatsoever to restructure or
extend the Loan Documents.  In consideration of the terms and conditions of this
Agreement, made at the Loan Parties’ request, the Loan Parties, jointly and
severally, on behalf of themselves and their respective heirs, successors, and
assigns, hereby fully, finally, and irrevocably release the Bank and its
officers, directors, affiliates, subsidiaries, parents, representatives, agents,
attorneys, employees, predecessors, successors, and assigns (collectively, the
“Released Parties”) from any and all defenses, counterclaims, offsets,
cross-claims, claims, and demands of any kind existing as of the date of this
Agreement, including, without limitation, any usury or lender liability claims
or defenses, whether known or unknown, and whenever and howsoever arising,
relating to the Loan Documents or any past relationship between the Bank and any
of the Loan Parties.  In addition, the Loan Parties, jointly and severally,
hereby agree not to commence, join in, prosecute, or participate in any suit or
other proceeding in a position adverse to that of any of the Released Parties
arising directly or indirectly from any of the foregoing matters.  The Loan
Parties, jointly and severally, hereby assign and convey unequivocally to the
Bank, any and all defenses, counterclaims, offsets, cross-claims, claims, and
demands of any kind existing as of the date of this Agreement, including,
without limitation, any usury or lender liability claims or defenses, whether
known or unknown and whenever and howsoever arising, relating to the Loan
Documents or any past relationship between the Loan Parties and the Bank.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)          Taxes.  The Loan Parties have promptly paid when due, all taxes,
assessments, and governmental charges of every kind and nature that have been
lawfully levied, assessed, or imposed upon the Loan Parties or their properties
(including the use thereof), or any obligations which, if unpaid would become
liens against their assets, including, without limitation, all sums due and
owing any taxing authority for income and other taxes withheld from the wages
and salaries of its employees.  All federal, state, and other tax returns and
reports required by law to be filed by the Loan Parties have been duly filed (or
proper extensions for filing have been filed).
 
(h)         Business Decisions.  The Loan Parties have made their own decisions
regarding their business operations and their incurrence and payment of
third-party debt.
 
(i)           Good faith.  As of the date of this Agreement, the Bank and the
Bank’s agents have acted at all times in a fair and reasonable manner, and in
good faith in connection with their administration and enforcement of the Loan
Documents, their dealings with the Loan Parties with respect to the Loan
Documents, and their negotiations in connection with this Agreement and any
other transactions related to the Loan Documents and/or this Agreement. The
execution and delivery of this Agreement by the Loan Parties was and is their
free and voluntary act and deed, without any misapprehension as to the effect
thereof, and without any coercion, duress, overreaching, or any other misconduct
by the Bank or any agent of the Bank.
 
(j)          Legal Counsel.  The Loan Parties have had the benefit of, or the
opportunity to obtain, legal counsel throughout their dealings with the Bank and
the Bank’s agents in connection with the administration and enforcement of the
Loan Documents by the Bank and the Bank’s agents and the execution and delivery
of this Agreement and the Loan Documents.
 
(k)          Authority to Execute Loan Documents.
 
(i)          The execution, delivery, and performance by the Loan Parties of
this Agreement and the other documents referred to herein which are required to
be executed and delivered in connection herewith:
 
(1)           is within its respective powers and authority;
 
(2)           does not contravene Trebor’s Articles of Incorporation, by-laws or
regulations, or any amendments thereto;
 
(3)           does not contravene any Laws.
 
(iii)          No authorization or approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is known to be
required for the due execution, delivery, and performance by the Loan Parties of
this Agreement or any of the agreements or documents referred to herein, except
for the recording thereof, where necessary, to evidence or perfect the liens or
security interests granted to the Bank or conveyances made to the Bank in
connection herewith.
 
 
6

--------------------------------------------------------------------------------

 
 
(iv)           This Agreement and the other Loan Documents create and constitute
legal, valid, enforceable, and binding obligations of the Loan Parties, as
appropriate, in accordance with their respective terms.
 
6.            Forbearance; Consolidation; Interest Rate; Payments.
 
(a)          Initial Payment. Upon the execution of this Agreement (the “Closing
Date”), the Loan Parties shall pay (i) any accrued yet unpaid interest due and
owing under the Notes through the Closing Date4, and (ii) all of the attorney’s
fees, expenses, and costs incurred by the Bank in connection with the
preparation of this Agreement, and related documents, including, without
limitation, all taxes, documentary stamps, recording fees, and title insurance
search fees and premiums needed to perfect and protect the Bank’s security
interest in the Collateral.
 
(b)          Consolidation of Indebtedness.  The indebtedness under the Notes
shall be consolidated and converted into a term obligation to be evidenced by a
Consolidated and Restated Promissory Note from Trebor in favor of Bank (the
“Consolidated Note”), in the principal amount of $1,053,993.27, in substantially
the form attached hereto as Exhibit “B”.  The Consolidated Note shall accrue
interest at a non-default rate equal to a fixed rate of seven and one-half
percent (7.50%), and shall be fully due and owing, together with any accrued but
unpaid interest, on May 22, 2012, as described more particularly in the
Consolidated Note.  The Consolidated Note shall be secured by the Mortgages and
First Assignment.  To that end, Trebor shall execute a mortgage modification
agreement (the “Mortgage Modification”), substantially in the form attached
hereto as Exhibit “C,” which shall be recorded in the public records of Broward
County, Florida.  The Bank must receive a new title insurance policy, or an
endorsement to its existing title insurance policy, insuring its security
interest in the Collateral, which shall be in form acceptable to the Bank in the
Bank’s sole and absolute discretion.  To that end, the Loan Parties shall fully
cooperate with the Bank and the title insurance company.
 
 (c)         Monthly Interest-Only Payments under the Consolidated Note. 
 Beginning February 22, 2011, and on the 22nd day of each month thereafter,
Trebor shall pay all accrued but unpaid interest on the principal balance under
the Consolidated Note.  The total principal balance of the Consolidated Note,
together with any accrued but unpaid interest, shall be due and owing on May 22,
2012, as described more particularly in the Consolidated Note.
 
 (d)        Consolidated Note Guaranty.  Contemporaneous with the execution of
the Consolidated Note, Carmichael shall execute the Unconditional and Continuing
Guaranty in favor of the Bank (the “Additional Guaranty”) guaranteeing all of
Trebor’s obligations to the Bank under the Consolidated Note (the
“Obligations”), in substantially the form attached hereto as Exhibit “D” and
incorporated herein by reference.
___________________________________
4  For illustrative purposes, accrued interest through February 15, 2011 is
$36,871.41(accrued interest through November 22, 2010 of $21,553.09 plus accrued
interest from November 22 through February 15, 2011 of $15,318.32).
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Mortgaged Property.


(i)           Maintenance.  During the term of this Agreement, the Loan Parties
shall maintain the Collateral in the same condition as prior to the execution of
this Agreement, including but not limited to maintaining, at Loan Parties’
expense, the property insurance, utility service and lawn maintenance.


(ii)          Refinance or Sale.  The Loan Parties shall use their best efforts
to refinance and/or market and attempt to sell the Mortgaged Property to a
third-party prior to May 22, 2012.
 
(f)           Consent to Amendment of Complaint and Stipulation of Foreclosure.
 
(i)           The Loan Parties hereby consent to the amendment of the Complaint
in order to reflect this Agreement and the documents executed in connection
herewith.  The Loan Parties shall not oppose any motion for leave to amend the
Complaint filed by the Bank in the Lawsuit.
 
(ii)           Contemporaneously with the execution of this Agreement, the Loan
Parties shall execute a Joint Stipulation for Entry of Final Judgment of
Foreclosure (the “Joint Stipulation”) in connection with complaint, as may be
amended, filed in the Lawsuit, the form of which is attached hereto as Exhibit
“E.”  The executed Joint Stipulation shall be held by the Bank in escrow so long
as no default exists under this Agreement, the Consolidated Note, the Mortgage
Modification, or the Additional Guaranty.
 
(iii)          Upon the Bank’s receipt of the this original executed Agreement
the Consolidated Note, the Mortgage Modification, or the Additional Guaranty,
the Bank shall cancel all hearings set in the Lawsuit and abate (but not
dismiss) the claims filed in the Lawsuit for so long as no default exists under
this Agreement, the Consolidated Note, the Mortgage Modification, or the
Additional Guaranty.
 
8.           Default; Remedies.
 
(a)          Failure of the Loan Parties or any other person liable to timely
pay or perform any of the Obligations is a default (“Default”) under this
Agreement.  Upon the occurrence of a Default, the Bank may exercise any or all
of the Bank’s remedies under this Agreement or the other Loan Documents
including, without limitation, the immediate termination of the Forbearance
Period and acceleration of maturity of all payments and Obligations.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)          If any of the Loan Parties fail to timely make any payment required
by this Agreement, or if any of the Loan Parties fails to fully satisfy all of
its obligations under the Loan Documents at or prior to the termination of the
Forbearance Period, in addition to any other legal remedies available to the
Bank, the Bank shall be entitled to the entry of final judgment in its favor
against the Loan Parties, and shall be entitled to the entry of an order
appointing a receiver for the Collateral.  The Loan Parties, jointly and
severally, hereby irrevocably consent to the entry of such final judgment and
order in any litigation initiated by the Bank as a result of a Default under the
Loan Documents.  The receiver shall be empowered to manage and operate the
Collateral, or any part thereof, to collect and administer rents and proceeds of
the Collateral, and to apply said rents and proceeds to the payment of: (i) the
Obligations, together with all costs and attorney’s fees, (ii) all impositions,
and any other levies, assessments, or liens which may be, or may become, prior
in lien or dignity to the Obligations, (iii) premiums for insurance, with
interest on all such items, and (iv) the cost of all alterations, repairs,
replacements, and expenses incident to taking and retaining possession of the
Collateral and the management and operation thereof, all in such order or
priority as the Bank in its sole discretion may determine.  The Loan Parties
agree that the receiver shall be appointed without regard to whether the Loan
Parties have committed waste or permitted deterioration of the Collateral,
without regard to the adequacy of any security for the Obligations, and without
regard to the solvency of any of the Loan Parties.
 
(c)          It shall be a Default hereunder if, prior to the complete
satisfaction of the Obligations, any of the Loan Parties (i) files a petition in
bankruptcy, (ii) seeks appointment of a receiver, trustee, custodian or other
similar official for any of the Loan Parties, or for all or any portion of the
Collateral, (iii) makes a general assignment for the benefit of creditors; or
(iv) if any other person or entity files an involuntary petition in bankruptcy
against any of the Loan Parties, that is not dismissed within sixty (60) days of
the filing of such involuntary petition.
 
(d)         The occurrence of any of the following conditions shall constitute a
Default under this Agreement:
 
(i)           The material incorrectness of any representation or warranty made
by any Loan Party to the Bank in any of the Loan Documents, any financial
statement, or any other document delivered to the Bank in connection with the
Loan Documents and this Agreement;
 
(ii)          A failure by the Loan Parties to timely provide the financial
statements and other financial information required pursuant to the Loan
Documents;
 
(iii)         A failure to make any payment required under this Agreement that
is not cured within five (5) calendar days;
 
(iv)         A sale (by land contract or otherwise), assignment, mortgaging,
leasing, encumbering, refinancing, or conveyance of the Collateral, or any
portion thereof or legal or equitable interest therein, except with the consent
of the Bank and as otherwise expressly permitted in the Loan Documents; or
 
(v)          Any Loan Party shall have concealed, removed, or permitted to be
concealed or removed, any part of its property, with intent to hinder, delay, or
defraud its creditors or any of them, or made or suffered a transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent
conveyance, or similar law; or shall have made any transfer of its property to
or for the benefit of a creditor at a time when other creditors similarly
situated have not been paid; or shall have suffered or permitted, while
insolvent, any creditor to obtain a lien upon any of its property through legal
proceedings which is not vacated within sixty (60) days from the date thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
9.           Notices; Reports; Payments.
 
(a)          Any notice or report required or permitted under this Agreement
shall be in writing.
 
(b)          Any notice, report, or payment required under this Agreement shall
be deemed to have been given either (i) when delivered in person to the persons
designated below for that purpose; (ii) upon delivery to an overnight courier
(e.g., Federal Express, Airborne) as evidenced by the sender’s copy, addressed
as set forth below; (iii) upon mailing by United States certified mail, return
receipt requested, postage paid, to such address; or (iv) on the following
business day if sent by email to the email addresses designated below.
 
(c)          Notice shall be deemed received when either (i) delivered in person
to the agents designated below for that purpose; (ii) on the first business day
after delivery to an overnight courier as evidenced by the sender’s copy,
addressed as set forth below; (iii) three (3) days after deposited in the United
States Mail, by certified mail, postage prepaid, return receipt requested,
addressed to the other party; or (iv) on the first business day after sent by
email to the email addresses designated below.  The addresses of the parties are
as follows:


To the Bank:
Branch Banking and Trust Company
 
c/o Esteban Nunez, Vice President
 
2301 Lucien Way, #395
 
Maitland, FL 32751
 
Email: ENunez@BBandT.com
   
With Copy to:
W. Glenn Jensen, Esq.
 
Roetzel & Andress, LPA
 
420 South Orange Ave.
 
CNL II, 7th Floor
 
Orlando, FL  32801
 
Email:  gjensen@ralaw.com
   
To the Loan Parties:
Trebor Industries, Inc.
 
c/o Robert M. Carmichael, President
 
940 N.W. First Street
 
Ft. Lauderdale, FL 33311
     
Robert M. Carmichael
 
940 N.W. First Street
 
Ft. Lauderdale, FL 33311

 
(d)          The persons and addresses to which notices are to be sent may be
changed from time to time by written notice to such effect delivered to the
other parties hereto.  Until such a notice of change is received, a party may
rely upon the last person or address given.
 
 
10

--------------------------------------------------------------------------------

 
 

10.          Hold Harmless and Indemnification. The Loan Parties hereby
indemnify and hold harmless the Bank, its parent company, subsidiaries, current
and former officers, directors, employees, attorneys, agents, and assigns of any
and all claims, actions, causes of action, debts, obligations, or liabilities of
any type or description whatsoever whether known or unknown arising from this
Agreement, the Loan Documents, or any past relationship between any of the Loan
Parties and the Bank. This hold harmless and indemnification expressly survives
the satisfaction of the Consolidated Notes.
 
11.          Waiver and Confirmation of Guaranties.  By executing this
Agreement, Carmichael hereby assents to the terms and conditions of this
Agreement and ratify and reaffirm the terms and conditions of the Guaranties. 
Carmichael hereby waives any defense to his obligations under the Guaranty based
upon or arising out of (i) the modifications to the Loan Documents as herein
provided, (ii) the taking of any additional security for repayment of the Loan
Parties’ indebtedness to the Bank, and (iii) any act or omission of the Bank
occurring on or before the Closing Date.  Notwithstanding any language contained
in the Guaranty, Carmichael, to the extent permitted by law, waives any claim or
other right which he might now have or hereafter may acquire against any other
Loan Party, which arises from the existence or performance of Carmichael’s
liability or other obligations under the Guaranty and any other guaranty which
Carmichael has executed in favor of the Bank, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution, indemnification,
and any right to participate in any claim or remedy of the Bank against any Loan
Party or any of the Collateral, whether or not such claim, remedy, or right
arises in equity, or under contract, statute, or common law, until all of the
Loan Parties’ indebtedness to the Bank is paid in full.
 
12.          Payment of Costs and Expenses. Any provision of this Agreement and
the Loan Documents to the contrary notwithstanding, Loan Parties agree to pay to
the Bank all costs and expenses, including but not limited to, appraisal fees,
collateral verification and audit expenses, attorney’s fees, including appellate
attorney’s fees, post-judgment collection-related attorney’s fees, and all
attorneys’ fees and costs incurred by the Bank for all legal services in a
bankruptcy case of any Loan Party in connection with the enforcement of and the
collection of all sums due under the Loan Documents and this Agreement.
 
13.          No Further Commitment for Additional Accommodations. The Loan
Parties expressly agree and stipulate that, except as otherwise herein
specifically provided, the Bank has no obligation under the Loan Documents, by
law, by equity, by the existence of this Agreement, or by any oral
representation or communication of any sort from the Bank to refrain from
exercising its rights under the Loan Documents or under this Agreement, or to
agree, either now or in the future, to any further forbearances or extensions of
time to satisfy the Obligations, or to provide any further accommodation to the
Loan Parties under any circumstances whatsoever.
 
14.          No Waiver of Remedies. No delay or failure of the Bank to exercise
any right under the Loan Documents shall impair such right or be construed to be
a waiver of any default or an acquiescence therein, and any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right. No waiver, amendment, or other variation of
the terms, conditions, or provisions of the Loan Documents shall be valid unless
made in writing and signed by the Bank, and then only to the extent as
specifically set forth in such writing. All remedies contained in the Loan
Documents and this Agreement or by law afforded shall be cumulative and all
shall be available to the Bank until the indebtedness has been paid in full.
 
 
11

--------------------------------------------------------------------------------

 
 
15.          Insurance. The Loan Parties will pay the premium due for property
insurance on the Collateral with the same coverage existing prior to the
execution of this Agreement. At no time shall the Loan Parties let such
insurance lapse. The Loan Parties shall provide proof to the Bank that it has
insurance in effect on the Collateral listing the Bank as loss payee.
 
16.          Inspection.  Any of the Bank’s officers, employees, or agents shall
have the right, at any time or times hereafter, in the Bank’s name or in the
name of Loan Parties to verify the validity, amount, or any other matter
relating to the Collateral by mail, telephone, or otherwise.  The Bank (by any
of its officers, employees, or agents) shall have the right, at any time or
times during usual business hours, to inspect the Collateral and all records
related thereto (and to make extracts from such records) and the premises upon
which any of such Collateral is located, to discuss Loan Parties’ affairs and
finances with any attorney, accountant, account debtor, or creditor of the Loan
Parties, and to verify the amount, quality, quantity, value, and condition of,
or any other matter relating to the said Collateral.
 
17.          Time is of the Essence.  The Loan Parties further acknowledge that
TIME IS OF THE ESSENCE with respect to the time for performance of the terms and
provisions of this Agreement.  None of the Loan Parties shall be given any grace
period within which to cure any default or breach under this Agreement except as
explicitly provided herein.
 
18.          No Duress; Each Party Advised by Counsel; Traditional Rule of
Construction Not Applicable.  The Loan Parties stipulate and agree that the Loan
Documents and this Agreement have been executed voluntarily after due
deliberation and negotiation and that neither Bank nor any other person has
exerted or attempted to exert improper or unlawful pressure or has in any way
induced or attempted to induce, through threats or otherwise, any conduct on the
part of the Loan Parties including the execution or delivery of this Agreement
or any of the Loan Documents or any other document or instrument.  Because this
Agreement was negotiated at length with counsel, the parties agree that the
traditional rules calling for a document to be construed against its draftsman
shall not apply or be followed.


19.          Loan Documents. Except as herein specifically provided otherwise,
the Loan Documents shall remain in full force and effect and be unaffected
hereby. In the event of a conflict between the terms of this Agreement, the Loan
Documents, and any other agreement between the Bank and the Loan Parties then
this Agreement shall be controlling.
 
20.          Waiver, Amendment, and Entirety of Agreement.  No waiver of or
consent to any departure from any provision hereof shall be effective unless in
writing and signed by the authorized representative of the party against whom
such a waiver or consent is asserted and shall be effective only in the specific
instance and for the purpose for which given and to the extent specified in such
writing.  No delay or omission by any party hereto to exercise any right or
remedy upon the happening of any Default hereunder shall impair such right or
remedy or be deemed to be a waiver of such Default. This Agreement embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter of this Agreement and supersedes all prior and
contemporaneous negotiations, agreements, and understandings relative to such
subject matter.
 
 
12

--------------------------------------------------------------------------------

 
 
21.           Titles. Titles to the sections of this Agreement are solely for
the convenience of the parties hereto and are not an aid in the interpretation
of this Agreement or any part thereof.
 
22.          Third-Party Beneficiaries.  All of the conditions and obligations
hereunder are imposed solely and exclusively for the benefit of the parties
hereto and their successors and assigns.  No other person or entities shall
obtain any interest herein or require satisfaction of such conditions in
accordance with the terms hereof or be entitled to assume that any of the
parties hereto will enforce such conditions and obligations and no other person
shall, under any circumstances, be beneficiary of such conditions.
 
23.          No Assignment by Loan Parties.  The Loan Parties shall not assign
this Agreement or any of their respective rights or obligations under the
Agreement without prior written consent of the Bank, and any attempted
assignment made without such consent shall be void and of no effect.
 
24.          Further Assurances. The Loan Parties shall execute any and all
agreements, instruments, and documents, and shall take such further actions as
may be reasonably necessary in the opinion of the Bank to fully effectuate this
Agreement.
 
25.          Facsimile, Counterparts, and Governing Law.  This Agreement
together with any document contemplated to be executed herewith may be executed
by facsimile signature, and any such facsimile document shall be deemed to be of
the same force and effect as a manually signed original. This Agreement may be
executed in multiple counterparts, each of which shall contain an original, and
all of which taken together shall constitute one and the same agreement;
provided, however, that the Agreement shall be of no force or effect until
signed by all parties hereto.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Florida.
 
26.          Severability.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of the Agreement, and the
Agreement shall be construed as if such invalid or unenforceable provisions had
never been contained in this Agreement.


27.          WAIVER OF JURY TRIAL.  AS A MATERIAL INDUCEMENT FOR THE BANK TO
ENTER THIS FORBEARANCE AGREEMENT, THE BANK AND THE LOAN PARTIES HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, THE LOAN DOCUMENTS, AND ANY
DOCUMENTS EXECUTED HEREWITH OR CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH
THIS AGREEMENT, AND ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF EITHER PARTY.
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed, sealed and delivered on the day and year first above written.
 
TREBOR:
 
TREBOR INDUSTRIES, INC., a Florida corporation
   
By:
     
Name:
     
As:
 

 
STATE OF FLORIDA
)
 
)SS:
COUNTY OF ___________
)

 

The foregoing instrument was acknowledged before me the   day of February, 2011,
by _________________________, as ______________________ of TREBOR INDUSTRIES,
INC., a Florida corporation, on behalf of the corporation, who is personally
known to me or who has produced _________________ (type of identification) as
identification.



 
 
 
NOTARY PUBLIC, STATE OF ______________
 
 
 
(Print, Type or Stamp Commissioned Name of Notary Public)

 
 
14

--------------------------------------------------------------------------------

 
 
CARMICHAEL:
   
ROBERT M. CARMICHAEL, individually

 
STATE OF FLORIDA
)
 
)SS:
COUNTY OF ___________
)

 
The foregoing instrument was acknowledged before me the ____ day of February,
2011, by ROBERT M. CARMICHAEL, individually, who is personally known to me or
who has produced _________________ (type of identification) as identification.
 

   
NOTARY PUBLIC, STATE OF ______________
   
(Print, Type or Stamp Commissioned Name of Notary Public)

 

 
15

--------------------------------------------------------------------------------

 
 
BANK:
 
BRANCH BANKING AND TRUST COMPANY,
a North Carolina banking corporation, as successor-
in-interest to Colonial Bank by asset acquisition from
the FDIC as Receiver for Colonial Bank
 
By:
     
Name:
       
Title:
   

 
STATE OF ___________
)
 
) ss:
COUNTY OF                       
)



Sworn to and subscribed before me this ____ day of February, 2011, by
_____________________ as ____________________of BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation, as successor-in-interest to
Colonial Bank by asset acquisition from the FDIC as Receiver for Colonial Bank,
on behalf of the bank, who is personally known to me or who has produced
_________________ (type of identification) as identification.
 


   
NOTARY PUBLIC, STATE OF _______________
   
(Print, Type or Stamp Commissioned Name of Notary Public)


 
16

--------------------------------------------------------------------------------

 
 

EXHIBIT “A”
 
LOTS 7 AND 8, BLOCK 200, F.R. OLIVER’S AMENDED PLAT OF SEMINOLE ADDITION,
ACCORDING TO THE MAP OR PLAT THEREOF AS RECORDED IN PLAT BOOK 1, PAGE(S) 88,
PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA, SAID LANDS NOW LYING, BEING AND
SITUATE IN BROWARD COUNTY, FLORIDA.
 
 
17

--------------------------------------------------------------------------------

 

EXHIBIT “B”
 
[See attached Consolidated Note]
 
 
18

--------------------------------------------------------------------------------

 

EXHIBIT “C”
 
[See attached Mortgage Modification]
 
 
19

--------------------------------------------------------------------------------

 

EXHIBIT “D”
 
[See attached Additional Guaranty]
 
 
20

--------------------------------------------------------------------------------

 

EXHIBIT “E”
 
[See attached Joint Stipulation to Foreclosure]
 
 
21

--------------------------------------------------------------------------------

 
